DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the amendments/remarks filed on 23 September 2022.
Claims 6, 13 and 20 have been previously canceled.
Claims 1, 8 and 15 have been amended.
Claims 1-5, 7-12, and 14-19 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement filed on 09/26/2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Charyk et al (US Patent # 9477737 B1) in view of Dowlatkhah et al (US 2018/0307566 A1).
Claims 1, 8 and 15: Charyk discloses a method, a universal profile management system, comprising: a processor; a computer program product comprising a non-transitory computer-readable medium; and stored instructions translatable by the processor for comprising:
receiving, by a universal profile management system, a profile update from a public-facing individual, the universal profile management system configured to maintain a single user-updateable universal profile for the public-facing individual, the universal profile being linked to multiple media accounts stored on disparate media platforms, each of the media accounts having a corresponding platform-specific profile for the public-facing individual (see col. 2 lines 1-10: a profile update system that has existing relationships and/or communication channels with multiple entities, such as financial institutions, government institutions, retail companies, and websites, for example. Accordingly, the profile update system may advantageously push any updates to the user's profile information to multiple entities with which the user has a relationship (e.g., an account) in order to implement such profile updates across the multiple entities. FIG. 1: illustrates an example user interface including user profile information 170 for an example user John Doe. In this example, the profile information 170 includes personal information, family information, professional information, and login information for a plurality of remote databases, such as websites or other secure data sources. As discussed further below, the user may maintain this profile as a master profile that, when updated, causes changes to be pushed to multiple entities, without further input from the user. FIG. 5A. Col. 7 lines 50-58: In the example of FIG. 5A, the user desires to make a change to profile data that is relevant to profile data stored with multiple data sources/entities. As discussed above, in some embodiments the user may have a master profile stored with a particular service, such as a database maintained by the profile update system, and may make changes to that master profile in order to trigger pushing of changes to multiple remote databases); 
applying, by the universal profile management system, a rule to the profile update, the rule implementing one or more of the regulatory requirements (see col. 5 lines 28-33: Such selective updating of user profile information to different remote databases may be based on update rules provided by the user or may be determined based on input from a user at the time an update to profile information is provided by the user or detected by the profile update system);
publishing, by the universal profile management system, the modification of the universal profile to the platform-specific user profiles for the public-facing individual stored on the disparate media platforms (see FIG. 5A. Col. 7 lines 50-58: In the example of FIG. 5A, the user desires to make a change to profile data that is relevant to profile data stored with multiple data sources/entities. As discussed above, in some embodiments the user may have a master profile stored with a particular service, such as a database maintained by the profile update system, and may make changes to that master profile in order to trigger pushing of changes to multiple remote databases).
Charyk discloses the profile update system 100 may then push the detected profile update to partners 502, 503 via the API  (col. 9 lines 30-31). Charyk does not expressly disclose the following limitations but Dowlatkhah teaches, determining, by the universal profile management system, whether the profile update violates the rule; responsive to the profile update not violating the rule, modifying a universal profile based on the profile update, the universal profile stored in a central repository for the public-facing individual, the central repository maintained by the universal profile management system (see [0035]: In one or more embodiments, the adaptation server 130 can stop propagation of bad profile information from the secondary data repository 162 the primary data repository to define. A “good” user profile at the primary data repository 165 is maintained. When a new user profile is received at the secondary data repository 160, the adaptation server 130 can check this user profile against a set of rules and policies 168 that are enforced for user profile information that is to be stored at the primary data repository 165. Where the set of rules and policies 168 are violated, the adaptation server 130 can prevent the new user profile from being forwarded to the primary data repository 165), and 
the publishing comprising preparing an application programming interface (API) call for each of the disparate media platforms, each API call updating a corresponding one of the platform-specific user profiles based on API requirements associated with a corresponding one of the disparate media platforms (see [0020]: And application programming interface (API) of the second data repository 160 can allow third-party applications 174 176 to perform standard database functions such as searching, accessing, modifying, editing, adding, and/or deleting user profile information that is associated with the third-party application. [0037]: Alternatively third parties can access user profile data at the secondary data repository using an API).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the profile management system of Charyk, determining, by the universal profile management system, whether the profile update violates the rule; responsive to the profile update not violating the rule, modifying a universal profile based on the profile update, the universal profile stored in a central repository for the public-facing individual, the central repository maintained by the universal profile management system, the publishing comprising preparing an application programming interface (API) call for each of the disparate media platforms, each API call updating a corresponding one of the platform-specific user profiles based on API requirements associated with a corresponding one of the disparate media platforms as taught by Dowlatkhah because it would allow the system to maintain a permanent and secure set of user profile information at the primary data repository  while simultaneously maintaining an up-to-date version of the same user profile information at the secondary data repository in a form that can be easily accessed and/or modify by third-party applications and/or user devices (Dowlatkhah, [0020]). 
Claims 2, 9 and 16: The combination of Charyk and Dowlatkhah discloses the claimed invention as applied to claims 1, 8 and 15 above. Dowlatkhah  further teaches responsive to the profile update violating the rule, denying publication of the profile update to the multiple user profiles stored on disparate media platforms (see [0035]: In one or more embodiments, the adaptation server 130 can stop propagation of bad profile information from the secondary data repository 162 the primary data repository to define. A “good” user profile at the primary data repository 165 is maintained. When a new user profile is received at the secondary data repository 160, the adaptation server 130 can check this user profile against a set of rules and policies 168 that are enforced for user profile information that is to be stored at the primary data repository 165. Where the set of rules and policies 168 are violated, the adaptation server 130 can prevent the new user profile from being forwarded to the primary data repository 165).  
Claims 3, 10 and 17:  The combination of Charyk and Dowlatkhah discloses the claimed invention as applied to claims 2, 9 and 16 above. Dowlatkhah  further teaches comprising: reverting each of the multiple user profiles associated with the public-facing individual to a prior state; or initiating a manual review of the profile update to the multiple user profiles stored on the disparate media platforms (see [0035-0036]: Alternatively the adaptation server 130 can prevent the new user profile information from remaining at the secondary data repository 160. In another alternative, the adaptation server 130 can require an additional security measure, such as requiring a user authentication step, before allowing storage of the new user profile at the secondary data repository 160 and or replication of the new user profile at the primary data repository 165. ). 
Claims 4, 11 and 18: The combination of Charyk and Dowlatkhah discloses the claimed invention as applied to claims 1, 8 and 15 above. Charyk further discloses wherein the universal profile stored in the central repository for the public-facing individual is not specific to any account associated with the public-facing individual on the disparate media platforms (see col. 4 lines 53-56: FIG. 1: illustrates an example user interface including user profile information 170 for an example user John Doe. In this example, the profile information 170 includes personal information, family information, professional information, and login information for a plurality of remote databases, such as websites or other secure data sources. As discussed further below, the user may maintain this profile as a master profile that, when updated, causes changes to be pushed to multiple entities, without further input from the user). 
Claims 7 and 14: The combination of Charyk and Dowlatkhah discloses the claimed invention as applied to claims 1, 8 above. Dowlatkhah further teaches discloses wherein the rule is created and stored internal to the universal profile management system (see [0019]: In one embodiment, the primary data repository 165 can be in the form of a Consolidated Network Repository (CNR) that includes subscriber profile data and rules and policies for accessing this information.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Charyk/Dowlatkhah as applied to claims 1, 8 and 15 and in further view of Keith et al (US 2009/0183179 A1).
Claims 5, 12, and 19: The combination of Charyk and Dowlatkhah discloses the claimed invention as applied to claims 1, 8 and 15 above. Charyk discloses responsive to the new update to the universal profile stored in the central repository for the public-facing individual, proactively publishing the new update to the multiple user profiles stored on disparate media platforms (see col. 4 lines 53-56: As discussed further below, the user may maintain this profile as a master profile that, when updated, causes changes to be pushed to multiple entities, without further input from the user). Charyk and Dowlatkhah do not expressly disclose the following limitations but Keith teaches receiving a communication from an enterprise system, the communication indicating a change to a policy associated with the rule;  responsive to the change to the policy, re-applying the rule, wherein re-application of the rule triggers a new update to the universal profile stored in the central repository for the public- facing individual (see [0042]: Periodically, each user's intelligent assistant checks for new or updated rules. [0058]: Rules interface 112 is used by rules experts 60 to define or redefine a rules attribute. [0086]: Rules executor process 121 executes the new or modified rule against its version of user primitive database 128, and when appropriate, updates user profile 127 with information resulting from executing the new or updated rule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the profile management of Charyk and Dowlatkhah with the system and method of, receiving a communication from an enterprise system, the communication indicating a change to a policy associated with the rule;  responsive to the change to the policy, re-applying the rule, wherein re-application of the rule triggers a new update to the universal profile stored in the central repository for the public- facing individual as taught by Keith in order to maintain correct user profile information (Keith, P[0086]).

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because a new ground of rejection has been made in view of the Applicant’s amendments to the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Samji et al (US 20070016630 A1): ser accounts are synchronized by replicating and modifying the accounts at each computer of the unmanaged secured workgroup. A computer advertises a change in account information to other computers in an unmanaged secured workgroup. If one of computers in the unmanaged secured workgroup determines that the change is not reflected in the current account information, the computer requests the updated account information from the advertising computer. Any conflicts between user accounts at different computers are resolved before synchronizing the user account in the unmanaged secured workgroup

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/            Examiner, Art Unit 3629                                                                                                                                                                                            
/GABRIELLE A MCCORMICK/           Primary Examiner, Art Unit 3629